Judgment, Supreme Court, New York County (William Wetzel, J.), rendered October 21, 2002, convicting defendant, after a *361nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court should have required a showing by the People that safety concerns warranted maintaining the undercover officers’ anonymity before it directed that these officers be identified only by their shield numbers during their testimony (see People v Mulligan, 298 AD2d 233 [2002], lv denied 99 NY2d 562 [2002]). However, there was no prejudice to defendant’s right of confrontation, particularly since the direct testimony provided the necessary predicate to allow each officer to testify under his shield number. Defendant thoroughly cross-examined one of the undercover officers, and called the other as a defense witness. There is no reason to believe that defendant could have derived any practical benefit from knowledge of the officers’ names. Concur—Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.